Exhibit 10.22




GM Cruise Holdings LLC
2018 Employee Incentive Plan
Stock Option Award Agreement
Private and Confidential
This Award Agreement describes the details under which you (“you” or the
“Participant”) are being granted a Stock Option Award (the “Option”) consisting
of an option to acquire [l] Class B Common Shares of GM Cruise Holdings LLC, a
Delaware limited liability company (the “Company”), under the 2018 Employee
Incentive Plan (as amended from time to time, the “Plan”).
A copy of the Plan can be found on the Solium Shareworks site. Capitalized terms
used in this Award Agreement have the meanings given in the Plan unless noted
otherwise herein (including as set forth in Exhibit A).
The full terms of your Option are set out in this Award Agreement, the Plan and
any policy adopted by the Board in respect of the Plan and the Option that is
applicable to this Award Agreement. In the event of any conflict between this
Award Agreement and the Plan, the terms of this Award Agreement shall prevail.
Further, Section 15(a) of the Plan shall not be applicable to this Award
Agreement. This Award Agreement may only be amended in writing with mutual
written consent of the Board and the Participant.
Summary of the Award
Issuer
GM Cruise Holdings LLC, a Delaware limited liability company
Number of Common Shares Subject to the Option
[l]
Grant Date
[l]
Exercise Price
$1,515
Vesting
This Option will vest over the ten (10)-year period beginning on the first (1st)
anniversary of the Grant Date, with 10% of the Option vesting on [l], 2.5% of
the Option vesting on a quarterly basis thereafter, and the final 5% vesting on
[l]; provided that you must be continuously employed by the Company or any of
its Subsidiaries from the Grant Date through each such vesting date.
Option Expiration Date
[l]






--------------------------------------------------------------------------------




Restrictive Covenants
You will be subject to the restrictive covenants set forth in Exhibit
A attached.
Accredited Investor Questionnaire
If requested by the Committee, you will be required to complete an Accredited
Investor Questionnaire prior to acceptance of the grant.






--------------------------------------------------------------------------------




Terms and Conditions of the Option
1.Grant of Stock Option Award. Effective on the Grant Date, the Company hereby
grants an Option to acquire [l] Common Shares of the Company with an Exercise
Price of $1,515 subject to adjustment as set forth in the Plan.
2.Form. The Option is a non-qualified stock options, and not intended to comply
with Section 422 of the Code.
3.Participant Acknowledgements. The following terms apply to the grant of the
Option hereunder. By accepting the Award the Participant irrevocably agrees and
acknowledges in favor of the Company (on its own behalf and as an agent for the
Company’s Subsidiaries) that:
(a)The Participant does not have any claim to be granted any Award under the
Plan, and there is no obligation for uniformity of treatment of employees,
directors, consultants, advisors, Participants, or holders or beneficiaries of
Awards under the Plan. The terms and conditions of Awards need not be the same
with respect to each recipient. Any Award granted under the Plan shall be a
one-time Award that does not constitute a promise of future grants. The Board
maintains the right to make available future grants under the Plan.
(b)The grant of this Option does not give the Participant the right to be
retained in the employ of, or to continue to provide services to, the Company or
any of its Subsidiaries. The Company or the applicable Subsidiary may at any
time dismiss the Participant, free from any liability, or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any other agreement
binding the Participant and the Company. The Participant’s receipt of this
Option under the Plan is not intended to confer any rights to the Participant
except as set forth in this Award Agreement.
(c)Awards under, and the Participant’s participation in, the Plan do not form
part of the Participant’s remuneration for the purposes of determining payments
in lieu of notice of termination of the Participant’s employment, severance
payments, leave entitlements, or any other compensation payable to the
Participant, and no Award, payment, or other right or benefit under the Plan
will be taken into account in determining any benefits under any pension,
retirement, savings, profit-sharing, group insurance, welfare or benefit plan of
the Company or any of its Subsidiaries.
(d)The Company and its Subsidiaries, their respective affiliates, officers and
employees make no representation concerning the financial benefit or taxation
consequences of any Award or participation in the Plan and the Participant is
strongly advised to seek the Participant’s own professional legal and taxation
advice concerning the impact of the Plan and the Participant’s Award.
(e)The future value of the underlying Common Shares is unknown and cannot be
predicted with certainty, and the Common Shares may increase or decrease in
value.
(f)The Participant has no entitlement to compensation or damages as a result of
any loss or diminution in value of Common Shares or any other rights acquired
pursuant to the Plan, including, without limitation, as a result of the
termination of the Participant’s employment by the





--------------------------------------------------------------------------------




Company or any of its Subsidiaries for any reason whatsoever and whether or not
in breach of contract.
(g)The Participant has read this Award Agreement, its Exhibits and the Plan
carefully and understands their terms.
4.Vesting.
(a)General. Subject to Sections 4(b) and 4(c) hereof, the Option shall vest and
become exercisable with respect to (i) 10% of the aggregate Common Shares
covered by the Option on [l], (ii) 2.5% of the aggregate Common Shares covered
by the Option on the 15th day of each calendar quarter thereafter (for
thirty-four (34) successive calendar quarters following the first (1st)
anniversary of the Grant Date), and (iii) the final 5% vesting on [l], provided,
that the Participant’s Termination Date has not occurred prior to each
applicable date. The portion of the Option that has at any time become vested
and exercisable as described above is hereinafter referred to as the “Vested
Portion.”
(b)Termination of Employment.
(i)Subject to Sections 4(b)(ii) and 4(c) hereof, and subject to the
Participant’s delivery and non-revocation of a Release (as defined below), upon
a Participant’s involuntary termination not for Cause, the Participant shall be
entitled to receive the following:
(1)continued payment of the Participant’s base salary, in substantially equal
installments, in accordance with the Company’s normal payroll practices, as in
effect on the Participant’s Termination Date (such amounts the “Salary
Continuation Payments”), until the 12-month anniversary of the Participant’s
Termination Date. The first installment of the Salary Continuation Payments
shall be paid to the Participant on the 60th day following the Participant’s
Termination Date; provided that the Release has become irrevocable as of such
60th day and shall include all installments that would otherwise have been paid
prior to such date. The Participant’s right to such Salary Continuation Payments
shall survive until the option expiration date. For the purposes of this Award
Agreement, “Release” means a general release of claims in a form acceptable to
the Company; and
(2)accelerated vesting and immediate exercisability of the portion of Options
held by the Participant on the date of the Participant’s Termination Date with
respect to that number of Options that would have become vested and immediately
exercisable had the Participant remained continuously employed by the Company
for twelve (12) months immediately following the Participant’s Termination Date.
(ii)In the event of the Participant’s Termination Date due to the Participant’s
death or Disability, the vesting conditions associated with the Options that
would have vested in the ordinary course in the twelve (12) months immediately





--------------------------------------------------------------------------------




following Participant’s Termination Date due to death or Disability shall be
deemed fully satisfied, in each case, for the benefit of the Participant or the
Participant’s executor or administrator (as applicable), or the person or
persons to whom the Participant’s rights under this Award Agreement shall pass
by will or by the laws of descent and distribution as the case may be, to the
extent set forth herein or in the Plan. Any heir or legatee of the Participant
shall take rights herein granted subject to the terms and conditions hereof.
(c)Change in Control. If, upon the occurrence of a Change in Control, the
Options are not converted or assumed in connection with such Change in Control,
in either case, by a successor entity pursuant to the Plan, then,
notwithstanding any other provisions of the Plan to the contrary, the Options
shall, to the extent not previously canceled, become fully vested immediately
prior to such Change in Control, provided, that the Participant’s Termination
Date has not occurred prior to such Change in Control. If, upon the occurrence
of a Change in Control, the Options are converted or assumed in connection with
such Change in Control, in either case, by a successor entity pursuant to the
Plan, then, notwithstanding any other provisions of the Plan to the contrary, if
the Participant’s Termination Date occurs by reason of a termination by the
Company without Cause or as a result of the Participant’s resignation of
employment with the Company for “Good Reason” (as defined below), in each case,
within two (2) years following such Change in Control, the portion of the Option
that has not vested shall not be cancelled and the vesting conditions associated
with such converted or assumed Option shall be deemed fully satisfied upon the
Termination Date.
(i)A Participant’s resignation of employment for “Good Reason” shall mean
Participant’s resignation following any one of the following acts by the Company
(or failures by the Company to act): (i) a material negative change in the
nature or status of the Participant’s responsibilities from those in effect as
of the consummation of the Change in Control (the “Closing”); (ii) a material
negative change in the Participant’s base salary, except for any
across-the-board reduction similarly affecting similarly-situated employees of
the Company; or (iii) the relocation of the Participant’s principal place of
employment from the Participant’s principal place of employment as of the
Closing to a location that results in an increase in the Participant’s daily
commute of more than 50 miles in one direction; provided, however, in each case
that (I) the Participant notifies the Company in writing of the circumstances
giving the Participant the right to resign for Good Reason within thirty (30)
days of the existence of such circumstances, (II) the Company fails to cure such
circumstances within thirty (30) days after receipt of such notice, and (III)
the Participant then terminates his or her employment within ninety (90) days of
such failure to cure. If the Participant does not timely do so, the right to
resign for Good Reason shall lapse and be deemed waived with respect to those
circumstances.
(d)Initial Public Offering. For the avoidance of doubt, upon an Initial Public
Offering no accelerated vesting shall occur and upon a Participant’s Termination
Date following an Initial Public Offering, all outstanding Options shall be
treated in accordance with Section 4(b) hereof.
5.
Exercise of the Option.






--------------------------------------------------------------------------------




(a)Period of Exercise. Subject to the provisions of the Plan and this Award
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the earliest to occur of:
(i)
the ten (10)-year anniversary of the Grant Date;

(ii)
three (3) years following the Termination Date where termination of employment
is due to death or Disability;

(iii)
three (3) years following the Termination Date where termination of employment
is by the Company without Cause (other than due to death or Disability) or by
the Participant for any reason; or

(iv)
the Termination Date where termination of employment is by the Company for Cause
or by the Participant if Cause exists at the time of resignation. For the sake
of clarity, the entire Option (all vested and unvested portions) shall terminate
and expire upon the Participant’s termination under this Section 5(a)(iv). For
the purposes of this Award Agreement, a termination of the Participant’s
employment for “Cause” shall occur if: (i) the Participant has engaged in
intentional acts of fraud, embezzlement, theft, commission of a felony or proven
dishonesty in the course of his employment or service or (ii) the Participant
has committed a willful material breach of the restrictive covenants set forth
in Section 2 (Nonsolicitation and Noninterference with Business Relationships),
Section 3 (Nonsolicitation and Noninterference with Covered Persons), Section 4
(False Statements of Fact) and Section 5 (Confidential Information) of the
attached Exhibit A, which are legally enforceable under California law;
provided, however, in each case that (I) the Company notifies the Participant in
writing of the circumstances giving the Company the right to terminate the
Participant’s employment for Cause within thirty (30) days of discovery by a
majority of the members of the Board of the existence of such circumstances;
provided that, prior to the earlier of a Change in Control or Initial Public
Offering, such majority consists of all members of the Board who are employees
of General Motors Company (“GM”), (II) the Participant fails to cure, if
possible, such circumstances within thirty (30) days after receipt of such
notice, and (III) the Company then terminates Participant’s employment within
ninety (90) days of such failure to cure. If the Company does not timely do so,
the right to terminate Participant’s employment for Cause shall lapse and be
deemed waived with respect to those circumstances. For the avoidance of doubt,
the definition of “Cause” set forth in this Award Agreement shall, solely for
purposes of this Award Agreement, supersede any other definition of “Cause” set
forth in the Plan or any other agreement between the Participant and the
Company.

(b)Method of Exercise.





--------------------------------------------------------------------------------




(i)
Subject to Section 5(a) and the terms of this Section 5(b), the Vested Portion
of the Option may be exercised by initiating the transaction in Participant’s
Solium Shareworks account, or by contacting a Solium representitive; provided
that the Option may be exercised with respect to whole Common Shares only. Such
notice to Solium shall specify the number of Common Shares for which the Option
is being exercised and shall be accompanied by payment in full of the exercise
price as follows: (A) in cash or by check, bank draft or money order payable to
the order of the Company; or (B) solely to the extent permitted by applicable
law, if the Common Shares are traded on a national securities exchange, and the
Committee authorizes, through a procedure whereby the Participant delivers
irrevocable instructions to a broker reasonably acceptable to the Committee to
deliver promptly to the Company an amount equal to the exercise price; (C) at
the Participant’s discretion, having the Company withhold Common Shares issuable
upon exercise of the Option, or by payment in full or in part in the form of
Common Shares owned by the Participant, based on the Fair Market Value of the
Common Shares on the payment date as determined by the Committee or (D) on such
other terms and conditions as may be acceptable to the Committee. No Common
Shares shall be issued until payment therefor, as provided herein, has been made
or provided for, and the withholding obligation referred to in Section 8 herein
is satisfied.

(ii)
Upon the Company’s determination that the Option has been validly exercised as
to any of the Common Shares, and the withholding obligation referred to in
Section 8 herein is satisfied, the Company shall issue the Common Shares in the
Participant’s name by book-entry registration only.

(c)In the event of the Participant’s death, the Vested Portion of the Option
shall remain exercisable by the Participant’s executor or administrator, or the
person or persons to whom the Participant’s rights under this Agreement shall
pass by will or by the laws of descent and distribution as the case may be, to
the extent set forth herein or in the Plan. Any heir or legatee of the
Participant shall take the rights herein granted subject to the terms and
conditions hereof.
6.Legend on Certificates. If stock certificates representing the Common Shares
purchased by exercise of the Option are issued, such certificates shall be
subject to such stop transfer orders and other restrictions as the Board may
deem advisable under the Plan or the rules, regulations, and other requirements
of the Securities and Exchange Commission, daily stock exchange upon which such
Common Shares are listed, and any applicable Federal or state laws, and the
Board may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
7.Transferability. The Option shall be subject to the transfer restrictions as
provided under the Plan; provided, however, that upon advance written notice to
the Company a transfer of the Option shall be permitted in the event of
transfers made to the Participant’s family members, to family trusts or to
Participant family controlled entities and/or pursuant to lawful domestic
relations orders or agreements, in all cases without payment for such transfers
to the Participant





--------------------------------------------------------------------------------




and pursuant to such form of transfer agreement as the Company may reasonably
require.
8.Taxes.
(a)The Participant shall be required to pay to the Company or any Affiliate the
amount in cash of any applicable withholding taxes due in respect of this Option
or its exercise, and this Option and the right to receive any Common Shares in
respect thereof shall be terminated if this requirement is not satisfied. The
Company or any Affiliate shall have the right and is hereby authorized to (but
is not required to) withhold from this Option, any payment due or transfer made
under the Option or under the Plan or from any compensation or other amount
owing to a Participant the amount (in cash, Common Shares, other securities,
other awards or other property) of such withholding taxes and to take such
action as may be necessary with respect to the Option to satisfy all obligations
for the payment of such taxes.
(b)Without limiting the generality of clause (a) above, the Participant may,
satisfy, in whole or in part, the foregoing withholding liability by delivery of
Common Shares owned by the Participant (which are not subject to any pledge or
other security interest), with a Fair Market Value equal to such withholding
liability or by having the Company withhold from the number of Common Shares
otherwise issuable pursuant to the exercise of the Option a number of Common
Shares with a Fair Market Value equal to such withholding liability (but no more
than the maximum individual statutory rate for the applicable tax jurisdiction);
provided, however, that Participant shall not be entitled to surrender shares to
satisfy withholding obligations absent the Board's advance written consent if
such withholding obligations would result in an aggregate annual income and
employment tax cash deposit obligation by the Company in respect of the
Participant’s exercise(s) of all the Participant’s options to purchase Common
Shares (whether under this Option or any other Company option to purchase Common
Shares held by the Participant) for any single calendar year of more than
$50,000,000.
9.Restrictive Covenant Violation. In the event of a willful material breach with
respect to the restrictive covenants set forth in Section 2 (Nonsolicitation and
Noninterference with Business Relationships), Section 3 (Nonsolicitation and
Noninterference with Covered Persons), Section 4 (False Statements of Fact) and
Section 5 (Confidential Information) of the attached Exhibit A, which are
legally enforceable under California law, the Board may, in its discretion to
the extent provided in this Section 9, terminate and cancel the Option, to the
extent outstanding at the time the violation is discovered, and/or require the
Participant to promptly return any Common Shares received upon any previous
exercise of the Option (or, if the Participant transferred the Common Shares, a
payment equal to the current Fair Market Value thereof) in exchange for the
lesser of (a) the original exercise price of the Common Share and (b) the Fair
Market Value of the Common Share as of the date of repurchase; provided,
however, in each case that the Company seeks to invoke this Section 9, (I) the
Company first notifies the Participant in writing of the circumstances giving
the Company the right to invoke this Section 9 within thirty (30) days after the
violation is discovered by a majority of the members of the Board; provided
that, prior to the earlier of a Change in Control or Initial Public Offering,
such majority consists of all members of the Board who are employees of GM, (II)
the Participant fails to cure, if possible, such violation within thirty (30)
days after receipt of such notice, and (III) the Company then determines, in its
discretion, whether to terminate and cancel the Option and otherwise enforce its
rights under this Section 9 within





--------------------------------------------------------------------------------




ninety (90) days of such failure to cure. If the Company does not timely do so,
the right to invoke this Section 9 shall lapse and be deemed waived with respect
to such violation.
Notwithstanding any other provision of the Plan or this Award Agreement to the
contrary, the Participant’s obligation to return any Common Shares received upon
any previous exercise of the Option (or, if the Participant transferred the
Common Shares, a payment equal to the current Fair Market Value thereof) shall
in no event exceed the net after-tax number of Common Shares received by
Participant upon any previous exercise of the Option after deducting all federal
and state income and employment taxes which were payable by Participant upon the
receipt of such Common Shares and (if the Participant has previously transferred
any Common Shares) upon the transfer of such Common Shares.
10.Conditions Precedent to Award Agreement. As a condition precedent to the
vesting, exercise, payment or settlement of any portion of the Option at any
time prior to a Change in Control, the Participant shall: (i) refrain from
engaging in any activity that could reasonably be expected to cause material
harm to the Company or is in any manner materially and intentionally inimical or
in any way materially detrimental to the Company, in each case as determined by
the Board in good faith and (ii) furnish to the Company such information with
respect to the satisfaction of the foregoing conditions precedent as the Board
may reasonably request. In addition, the Board may require Participant to enter
into such agreements as the Board considers appropriate related to the subject
matter of this Section 10. The failure by the Participant to satisfy either of
the foregoing conditions precedent shall result in the immediate cancellation of
the unvested portion of any Award and any vested Award that has not yet been
exercised, paid or settled and the Participant will not be entitled to receive
any consideration with respect to such cancellation; provided, however, that
prior to the cancellation of any Award as described in this Section 10, (I) the
Board notifies the Participant in writing of the circumstances giving the
Company the right to cancel the Option within thirty (30) days after such
circumstances are discovered by a majority of the members of the Board; provided
that, prior to the earlier of a Change in Control or Initial Public Offering,
such majority consists of all members of the Board who are employees of GM, (II)
the Participant fails to cure, if possible, such circumstances within thirty
(30) days following his receipt of such notice and (III) the Board then cancels
the Participant’s Option within ninety (90) days of such failure to cure;
provided that, after the discovery of such circumstances giving the Company the
right to cancel the Option and before the cancellation of the Option, the
Participant is granted an opportunity to meet with the Board (with legal
counsel, if desired) to address the existence of such circumstances. If the
Board does not timely do so, the right to cancel the Participant’s Option shall
lapse and be deemed waived with respect to those circumstances.
11.Securities Laws. Upon the acquisition of any Common Shares pursuant to the
exercise of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Board may reasonably request
in order to comply with applicable securities laws or with this Award Agreement.
12.Notices. Any notice necessary under this Award Agreement shall be addressed
to the Company in care of its General Counsel at the principal executive office
of the Company and to the Participant at the address appearing in the personnel
records of the Company for the Participant or to either party at such other
address as either party hereto may hereafter designate in writing to





--------------------------------------------------------------------------------




the other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.
13.Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.
14.Option Subject to Plan and the LLC Agreement. By entering into this Award
Agreement the Participant agrees and acknowledges that a copy of the Plan and
the LLC Agreement has been made available to the Participant. The Participant
and the Company both acknowledge that the Option granted hereunder and the
underlying Common Shares are subject to the Plan and the LLC Agreement. The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference; provided that any amendment to the Plan
which significantly impairs the Participant’s rights under this Agreement shall
not to that extent be effective without the written consent of the Participant
(or the Participant’s estate in the case of his or her death). The terms and
provisions of the LLC Agreement may be amended from time to time in accordance
with the LLC Agreement and are hereby incorporated herein by reference. Upon the
exercise of any Option granted hereunder, the Participant will execute a joinder
to the LLC Agreement.
15.Spousal Consent. To the extent the Committee determines such consent is
advisable and/or necessary, in connection with and as a condition to the grant
of an Award under this Plan, the Committee may require a Participant who is
lawfully married to complete a form of spousal consent.
16.Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
17.Personal Information. To enable the Company to issue this Award to the
Participant, and administer the Plan and any Award, by entering into this Award
Agreement the Participant consents to the holding and processing of personal
information provided by the Participant to the Company or any Subsidiary,
trustee or third party service provider, for all purposes relating to the
operation of the Plan.
18.Compliance with IRC Section 409A
(a)To the extent applicable, this Agreement shall be interpreted and applied
consistent and in accordance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and Department of Treasury regulations and other
interpretive guidance issued thereunder. If, however, the parties determine that
any compensation or benefits payable under this Agreement may be or become
subject to Section 409A of the Code, the parties shall cooperate to adopt such
amendments to this Agreement or to adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
such other actions, as the parties determine to be necessary or appropriate to
(i) exempt the compensation and benefits payable under this Agreement from
Section 409A of the Code and/or preserve the intended tax treatment of such
compensation and benefits, or (ii) comply with the requirements of Section 409A
of the Code. Notwithstanding the foregoing, the Company makes no representations
that the payments





--------------------------------------------------------------------------------




and benefits provided under this Agreement comply with Section 409A of the Code,
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of noncompliance with Section 409A of the Code.
(b)Notwithstanding anything herein to the contrary, (i) if at the time of the
Participant’s termination of employment with the Company, the Participant is a
“specified employee” as defined in Section 409A of the Code and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Participant) until the date that is six months following the
Participant’s termination of employment with the Company (or the earliest date
as is permitted under Section 409A of the Code without any accelerated or
additional tax) and (ii) if any other payments of money or other benefits due to
the Participant hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payments or other benefits
shall be deferred if deferral will make such payment or other benefits compliant
under Section 409A of the Code; or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Board, that is reasonably expected not to cause such an accelerated or
additional tax.
(c)For purposes of Section 409A of the Code, each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of the
Section 409A of the Code.
(d)To the extent required by Section 409A of the Code, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A of the Code and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”





